Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable by Drees (US Patent 2011/0178977) in view of Schlabach (US 2002/0026537).
Regarding claim 1 , Drees discloses a building management system for monitoring equipment status, the building management system comprising a processing circuit (see [002]) configured to:
generate one or more diagnostics for a piece of building equipment based on one or more faults in the piece of building equipment ([045] “The integrated control layer 116 is also logically below the fault detection and diagnostics layer 114 and the automated measurement and validation layer 110.  The integrated control layer 116 may be configured to provide calculated inputs (e.g., aggregations) to these "higher levels" based on outputs from more than one building subsystem.”, [054] “For example, demand response layer 112, fault detection and diagnostics layer 114 (shown in FIGS. 1A and 1B), enterprise integration layer 108, and applications 120, 124 may all utilize a shared control strategy database 310 and integrated control engine 308 in initiate response sequences to events.”, [055]-[064] “The FDD layer 114 may automatically diagnose and respond to detected faults.” [0131] In response to detecting the fault, process 1120 recalls diagnostic logic for the fault (step 1122). Depending on the type of the fault, source of the fault, a particular fault identifier, or other fault aspects or conditions, different diagnostics routines or logic may be selected and recalled for diagnosing the fault. Process 1120 also includes recalling diagnostics parameters associated with the fault (step 1123). Recalling diagnostics parameters associated with the fault can include determining which variables or data are needed by the diagnostics logic recalled in step 1122. Step 1124 includes determining whether additional information is needed to complete the diagnostics. Determining whether additional information is needed to complete diagnostics can include comparing the parameters or needs identified in step 1123 to data already available. For example, a fault diagnostics module may compare the needed variables to a list of subscribed or available variables of the building management system. [0134] Once the additional information is acquired or stored in step 1126, process 1120 continues by analyzing the detected fault using the additional information and to complete the diagnostics (step 1128). Analyzing the detected fault can include conducting one or more calculating steps using the new information to determine or estimate a source for the fault (e.g., the root cause, the failed device from a plurality of devices throwing unexpected information, etc.).); 
identify a root cause of the one or more faults based on data from each of the one or more faults, wherein the root cause is a diagnostic of the one or more diagnostics that is associated with a first fault of the one or more faults ([0061] “In addition to or as an alternative to an automated diagnostics process provided by automated diagnostics module 414, FDD layer 114 can drive a user through a manual diagnostic process using manual diagnostics module 416. One or both of automated diagnostics module 414 and manual diagnostics module 416 can store data regarding the fault and the diagnosis thereof for further assessment by manual and/or automated fault assessment engine 418. Any manually driven process of assessment engine 418 can utilize graphical or textual user interfaces displayed to a user to receive feedback or input from a user. In some embodiments assessment engine 418 will provide a number of possible reasons for a fault (e.g., determined or estimated by automated diagnostics module 414) to the user via a GUI. The user may select one of the faults for manual investigation or calculation. An automated process of assessment engine 418 may be receive an indication of an estimated root cause for a fault from automated diagnostics module 414. Once a cause is detected or estimated using automated diagnostics module 414 and provided to fault assessment engine 418, fault assessment can work with GUI services 422 to provide a visualization of the fault, its root cause, and/or recommended actions for assessment to a user via a GUI. Fault information (including determined or estimated fault causes) can be provided to work order generation and dispatch service module 420. A work order can be generated by work order generation and dispatch service module 420. Work order generation and dispatch service module 420 can transmit the work order to a service management system and/or a work dispatch service for action.” [0129] “In an exemplary embodiment, the expanded data acquisition is discontinued once the fault is diagnosed. New diagnostics routines can be added to fault detection and diagnostics layer 114, making the diagnostics capabilities of smart building manager 106 scalable. In an exemplary embodiment, once a diagnostic routine is added to smart building manager 106, the routine automatically executes in response to a detected fault, expands the data acquired from a remote device, conducts detailed diagnostics, and reports the results of the diagnostics (e.g., the probable source or root cause of the fault) without human intervention.” [0134] Once the additional information is acquired or stored in step 1126, process 1120 continues by analyzing the detected fault using the additional information and to complete the diagnostics (step 1128). Analyzing the detected fault can include conducting one or more calculating steps using the new information to determine or estimate a source for the fault (e.g., the root cause, the failed device from a plurality of devices throwing unexpected information, etc.). [0155] “For example, once a root fault cause is estimated by conditional probabilities engine 1254, the root cause may be provided to fault assessment engine 418. Fault assessment engine 418 may compare a plurality of received faults and identified root causes. The faults, the root causes, and results of processing or comparisons conducted by fault assessment engine 418 may be provided from fault assessment engine 418 to GUI services 422 (e.g., for display via a graph, prioritized, list or other interface) or to work order generation and dispatch services module 420. In conducting its prioritization, fault assessment engine 418 may monetize faults by associating a replacement cost, energy cost, service cost, and other costs with the faults. The work orders or service dispatch requests generated by module 420 can be a function of the prioritizations and monetization(s) calculated by fault assessment engine 418 using the fault causes determined by automated diagnostics module 414.” );
select task details comprising instructions [061] “Any manually driven process of assessment engine 418 can utilize graphical or textual user interfaces displayed to a user to receive feedback or input from a user. In some embodiments assessment engine 418 will provide a number of possible reasons for a fault (e.g., determined or estimated by automated diagnostics module 414) to the user via a GUI. The user may select one of the faults for manual investigation or calculation. An automated process of assessment engine 418 may be receive an indication of an estimated root cause for a fault from automated diagnostics module 414. Once a cause is detected or estimated using automated diagnostics module 414 and provided to fault assessment engine 418, fault assessment can work with GUI services 422 to provide a visualization of the fault, its root cause, and/or recommended actions for assessment to a user via a GUI. Fault information (including determined or estimated fault causes) can be provided to work order generation and dispatch service module 420. A work order can be generated by work order generation and dispatch service module 420. Work order generation and dispatch service module 420 can transmit the work order to a service management system and/or a work dispatch service for action.”, [0063] In an exemplary embodiment the automated diagnostics module 414 automatically prioritizes detected faults. The prioritization may be conducted based on customer-defined criteria. The prioritization may be used by the manual or automated fault assessment module 418 to determine which faults to communicate to a human user via a dashboard or other GUI. Further, the prioritization can be used by the work order dispatch service to determine which faults are worthy of immediate investigation or which faults should be investigated during regular servicing rather than a special work request. The FDD layer 114 may be configured to determine the prioritization based on the expected financial impact of the fault. The fault assessment module 418 may retrieve fault information and compare the fault information to historical information. Using the comparison, the fault assessment module 418 may determine an increased energy consumption and use pricing information from the smart grid to calculate the cost over time (e.g., cost per day). Other types of cost (e.g., replacement costs, service costs, etc.) can be used in conjunction with the energy cost information to monetize a fault. Such information may assist users (e.g., interacting with GUI services 422) with manual prioritization or manual diagnostics, business decisions, or other user tasks. Each fault in the system may be ranked according to cost or lost energy. The fault assessment module 418 may be configured to generate a report for supporting operational decisions and capital requests. The report may include the cost of allowing faults to persist, energy wasted due to the fault, potential cost to fix the fault (e.g., based on a service schedule), or other overall metrics such as overall subsystem or building reliability (e.g., compared to a benchmark). The fault assessment module 418 may further be configured to conduct equipment hierarchy-based suppression of faults (e.g., suppressed relative to a user interface, suppressed relative to further diagnostics, etc.). For such suppression, module 418 may use the hierarchical information available at, e.g., integrated control layer 116 or building subsystem integration layer 318 shown in FIG. 3. For example, module 418 may utilize building subsystem hierarchy information stored in ontology database 320 to suppress lower level faults in favor of a higher level fault (suppress faults for a particular temperature sensor and air handling unit in favor of a fault that communicates "Inspect HVAC Components Serving Conference Room 30"  [0135] For example, once a root fault cause is estimated by conditional probabilities engine 1254, the root cause may be provided to fault assessment engine 418. Fault assessment engine 418 may compare a plurality of received faults and identified root causes. The faults, the root causes, and results of processing or comparisons conducted by fault assessment engine 418 may be provided from fault assessment engine 418 to GUI services 422 (e.g., for display via a graph, prioritized, list or other interface) or to work order generation and dispatch services module 420. In conducting its prioritization, fault assessment engine 418 may monetize faults by associating a replacement cost, energy cost, service cost, and other costs with the faults. The work orders or service dispatch requests generated by module 420 can be a function of the prioritizations and monetization(s) calculated by fault assessment engine 418 using the fault causes determined by automated diagnostics module 414.).  ; and
generate, on a user interface, a work order based on the identified root cause by populating the work order with the selected task details for resolving the first fault ([0061] In addition to or as an alternative to an automated diagnostics process provided by automated diagnostics module 414, FDD layer 114 can drive a user through a manual diagnostic process using manual diagnostics module 416. One or both of automated diagnostics module 414 and manual diagnostics module 416 can store data regarding the fault and the diagnosis thereof for further assessment by manual and/or automated fault assessment engine 418. Any manually driven process of assessment engine 418 can utilize graphical or textual user interfaces displayed to a user to receive feedback or input from a user. In some embodiments assessment engine 418 will provide a number of possible reasons for a fault (e.g., determined or estimated by automated diagnostics module 414) to the user via a GUI. The user may select one of the faults for manual investigation or calculation. An automated process of assessment engine 418 may be receive an indication of an estimated root cause for a fault from automated diagnostics module 414. Once a cause is detected or estimated using automated diagnostics module 414 and provided to fault assessment engine 418, fault assessment can work with GUI services 422 to provide a visualization of the fault, its root cause, and/or recommended actions for assessment to a user via a GUI. Fault information (including determined or estimated fault causes) can be provided to work order generation and dispatch service module 420. A work order can be generated by work order generation and dispatch service module 420. Work order generation and dispatch service module 420 can transmit the work order to a service management system and/or a work dispatch service for action. [0063] In an exemplary embodiment the automated diagnostics module 414 automatically prioritizes detected faults. The prioritization may be conducted based on customer-defined criteria. The prioritization may be used by the manual or automated fault assessment module 418 to determine which faults to communicate to a human user via a dashboard or other GUI. Further, the prioritization can be used by the work order dispatch service to determine which faults are worthy of immediate investigation or which faults should be investigated during regular servicing rather than a special work request. The FDD layer 114 may be configured to determine the prioritization based on the expected financial impact of the fault. The fault assessment module 418 may retrieve fault information and compare the fault information to historical information. [0111] Referring now to FIG. 7B, a detailed diagram of threshold adjustment module 512 is shown, according to an exemplary embodiment. In one exemplary embodiment, threshold adjustment module 512 may include data interface 550. Data interface 550 is configured to receive data that may indicate whether a threshold adjustment is necessary and to provide this data to need determination module 552. For example, data interface 550 may receive performance indices 410 from the building management system. In another embodiment, data interface 550 may utilize historical fault detection data or data from event history 332 shown in FIG. 3. For example, such data may be provided by fault detection engine 502, automated diagnostics module 414, manual diagnostics module 416, manual and/or automated fault assessment engine 418 or work order generation and dispatch service module 420, or another system or subsystem of the building management system. [0155] Conditional probability engine 1254 determines a conditional probability for each of the plurality of possible fault causes identified by possible cause identifier 1252. Conditional probability engine 1254 can complete or facilitate the tasks described above with respect to steps 1210 and 1212 of process 1200. Conditional probability engine 1254 can use Bayes' theorem to determine a conditional probability for each of the plurality of possible fault causes. Conditional probability engine 1254 can recall probabilities for the various possible fault causes from probabilities database 1260. One or more of the determined conditional probabilities may be pre-calculated and stored in probabilities database 1260. A variety of possible fault causes and their conditional probabilities may continuously (or periodically, sporadically, etc.) be updated by conditional probability engine 1254. Conditional probability engine 1254 can also determine a most likely fault cause by comparing the determined probabilities. Conditional probability engine 1254 can provide an electronic report of the most likely fault cause or most likely causes to GUI services 422, to work order generation and dispatch service module 420, to fault assessment engine 418 or another computer module for reporting fault causes. For example, once a root fault cause is estimated by conditional probabilities engine 1254, the root cause may be provided to fault assessment engine 418. Fault assessment engine 418 may compare a plurality of received faults and identified root causes. The faults, the root causes, and results of processing or comparisons conducted by fault assessment engine 418 may be provided from fault assessment engine 418 to GUI services 422 (e.g., for display via a graph, prioritized, list or other interface) or to work order generation and dispatch services module 420. In conducting its prioritization, fault assessment engine 418 may monetize faults by associating a replacement cost, energy cost, service cost, and other costs with the faults. The work orders or service dispatch requests generated by module 420 can be a function of the prioritizations and monetization(s) calculated by fault assessment engine 418 using the fault causes determined by automated diagnostics module 414.).
Drees discloses displaying, to a service personnel, recommended actions for assessment based on the identified root cause via a GUI.  The system further generates a work order as disclosed by paragraph [061], however Drees does not explicitly disclose determining instructions for resolving the first fault based on the identified root cause; and generate, on a user interface, a work order including the instructions.
However Schlabach, which is directed to a method and system for training service personnel to service selected equipment, further teaches:
determine instructions for resolving the first fault based on the identified root cause; and generate, on a user interface, a work order including the instructions ([0091] FIG. 11 illustrates an exemplary work-flow module 500 embodying aspects of the present invention to control various processes associated with implementing a repair or service recommendation. The first step of the work order module 500 is the development of a work scope at a step 502. The development of the work scope is influenced by certain tasks and processes input to a work order. For example, a repair recommendation 504, locomotive specific information 506, railroad specific information 508, field modification instructions and other recommendations requiring implementation 510 and an inspection wizard 512, the use of which may identify and add additional items to the work scope 502. The work scope information is input to a work order backbone 520 for creating a work order to implement the various tasks associated with the work scope 502. In preparing the work order, the cycle time associated with each task must be considered. Additionally, consideration must be given to sequencing available locomotives for repair. This information is also input to the work order backbone 520 from a step 522. Factors that influence the repair schedule include material availability as indicated by a step 524 and the availability of other required resources, such as the availability of technicians to implement the repairs as indicated by the reference character 526. [0092] Following the sequencing step 522, the work order is activated and execution of the repair initiated as indicated by a step 528. The technician is directed during the execution of the repair through the portable unit 14 as discussed above. The information displayed on the portable unit 14 directs the step-by-step activities of the technician through the repair process including providing documentation and information from the various databases and modules discussed in conjunction with FIG. 2. With regard to FIG. 8, this information is indicated by a reference character 530. The technician also utilizes maintenance troubleshooting wizards, identified by a reference character 532 during the repair process. Also as discussed above, data entry objects (feedback) are provided by the technician as the repair progresses. This information is shown as symbolically supplied to the work order backbone 520 and from there stored in a data warehouse 534. Real time repair status information is provided from the work order backbone 520 to a monitoring board 535, which may be located in the service shop 16 or at the service yard 13 for providing information on the status of the various in-process repairs. Further, information as to the repair processes can be supplied directly to a customer either in written form or transmitted electronically for display at a customer site, as shown by a reference character 536. Additionally, the status information generated by the work order backbone 520 can be reviewed and used to improve the reliability of the various locomotive subsystems and further used to improve repair processes across all the service shops and service yards operated by the railroad. Communication of this status information across the railroad network can be efficiently accomplished via satellite communications, a land-based system or through a cellular telephone network.)
Therefore, it would have been obvious to one of ordinary skill in the art of maintenance and service of equipment to determine instructions for resolving the first fault based on the identified root cause; and generate, on a user interface, a work order including the instructions since such modification in the system and method of Drees is just a combination of prior art elements previously known in the art which yield the predictable results of directing the service personnel during the execution of the service with step-by-step activities through the repair process as disclosed by Schlabach on paragraph [092].
Regarding claim 2, 9 and 15, Drees discloses 
wherein the processing circuit is configured to generate the work order in response to determining that the one or more faults associated with the one or more diagnostics have existed for at least a predefined amount of time or that the one or more faults have occurred for at least a predefined number of times ([062] “The user interface or report (or underlying data engine) may be configured to aggregate and categorize faults by building, building type, equipment type, fault type, times of occurrence, frequency of occurrence, severity, and the like.” [0111] “In another embodiment, data interface 550 may utilize historical fault detection data or data from event history 332 shown in FIG. 3.  For example, such data may be provided by fault detection engine 502, automated diagnostics module 414, manual diagnostics module 416, manual and/or automated fault assessment engine 418 or work order generation and dispatch service module 420, or another system or subsystem of the building management system.  Historical fault detection data may indicate fault frequency, analyzed fault priority, faults that were detected and determined not to be actual faults, actual faults, or other fault information.” [0144] A plurality of faults may be collected as a part of process 1200 (step 1204).  The faults may be collected over the course of some preselected period of time and acted upon in varying ways.  For example, if a fault only occurs once in a three hour period, the fault may be thrown out or filtered out as spurious.  On the other hand, if a fault rule triggers more than once or nearly continuously during the same period of time, the fault may then be selected for further diagnostics.”).
Regarding claims 3, and 16 Schlabach further teaches:
wherein the processing circuit is configured to assign the generated work order to a technician based on the equipment experiencing the fault, the expertise of the technician, and the location of the technician (Figure 9 and [0090] “ FIG. 9 shows a flow chart of a computerized method for training service personnel to service selected equipment. Subsequent to start step 200, step 202 allows to provide a database for storing respective training modules for training service personnel to service respective assemblies of selected equipment. The method further allows to identify an assembly that requires servicing at a site, step 204. The method then allows to identify the present qualifications of a service personnel available at the service site for servicing the assembly, step 206. The present qualifications of the service personnel to predefined qualifications needed to service that assembly to determine whether or not the present qualifications of the service personnel meet the predetermined requirements is next correlated in the method, step 208.”, [091] “Factors that influence the repair schedule include material availability as indicated by a step 524 and the availability of other required resources, such as the availability of technicians to implement the repairs as indicated by the reference character 526.”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to assign the generated work order to a technician based on the experience with specific equipment and availability at the service site (i.e. at the location) of the technician since such modification in the system/method of Drees is just a combination of well known elements in the art that would yield predictable results such as allowing the system to locate personnel to provide the service based on the knowledge of specific equipment and location of the technician thereby reducing the amount of time needed to provide service.
Regarding claims 4, and 17, Drees discloses: 
identifying the first fault of the one or more faults by determining the first fault has been active the longest of the one or more faults; and identifying the root cause based on the root cause being associated with the first fault ( [062] “The user interface or report (or underlying data engine) may be configured to aggregate and categorize faults by building, building type, equipment type, fault type, times of occurrence, frequency of occurrence, severity, and the like. The GUI elements may include charts or histograms that allow the user to visually analyze the magnitude of occurrence of specific faults or equipment for a building, time frame, or other grouping. A "time series" pane of the GUI may allow users to diagnose a fault remotely by analyzing and comparing interval time-series data, trends, and patterns for various input/output points tracked/logged by the FDD layer 114.”, [0127] According to an exemplary embodiment, long term diagnostics module 1020 (or another module such as fault detection module 1016 or filter 1012) may be configured to filter residual values (e.g., calculated by fault detection module 1016 and representing a comparison of actual performance to modeled performance) to remove noise or outliers prior to reporting any fault or other information. For example, a temperature sensor in the system may provide a spurious value to the controller that temporarily results in the detection of a fault, but, after a short period of time, this may be determined to be mere noise and may be filtered out by the system. Long term diagnostics module 1020 may further be configured to calculate and store in memory 1006 values such as a trend for a residual over time, a percentage of operating time that a fault is indicated by fault detection module 1016, or a "worst" value for a residual or fault over a period of time. When such a worst value is detected, the long term diagnostics module may further be configured to record a plurality of system values to store a "system snapshot." This system snapshot and worst-case fault may subsequently be reported (e.g., via e-mail, printed report, data communications, etc.) to another system for evaluation of what caused the worst-case condition. The long term diagnostics module may further be configured to generate reports or graphs regarding detected faults or residuals. [0144] A plurality of faults may be collected as a part of process 1200 (step 1204). The faults may be collected over the course of some preselected period of time and acted upon in varying ways. For example, if a fault only occurs once in a three hour period, the fault may be thrown out or filtered out as spurious. On the other hand, if a fault rule triggers more than once or nearly continuously during the same period of time, the fault may then be selected for further diagnostics. The collection step 1204 can include these types or other types of filtering, pre-selection, or prioritizing. ).
Regarding claims 5, and 18, Drees discloses 
wherein the processing circuit is configured to cause the work order to include an identification of a piece of equipment experiencing the one or more faults ([061] “The user may select one of the faults for manual investigation or calculation.  An automated process of assessment engine 418 may be receive an indication of an estimated root cause for a fault from automated diagnostics module 414.  Once a cause is detected or estimated using automated diagnostics module 414 and provided to fault assessment engine 418, fault assessment can work with GUI services 422 to provide a visualization of the fault, its root cause, and/or recommended actions for assessment to a user via a GUI.  Fault information (including determined or estimated fault causes) can be provided to work order generation and dispatch service module 420.  A work order can be generated by work order generation and dispatch service module 420.  Work order generation and dispatch service module 420 can transmit the work order to a service management system and/or a work dispatch service for action.”).
The data included in the work order is directed to printer matter and therefore is given little patentable weight. The specific type of information in the work order is non-functional descriptive material that may not be relied upon for patentability. The Examiner notes that non-functional descriptive material cannot render patentable an invention that is otherwise not patentable over the prior art. See ln re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability); and (BPAI 2008) (precedential) ("[T]he nature of the information being manipulated does not lend patentability to an otherwise unpatentable computer-implemented product or process."). Although no claim limitations will be disregarded and the claimed invention as a whole will be assess, the Examiner will follow the Federal Circuit's guidance as in the Gulack decision and will not give patentable weight to printed matter absent a "new and unobvious functional relationship between the printed matter and the substrate." Id. at 1386; see also King Pharm. Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279-79 (Fed. Cir. 2010) (applying the "printed matter" reasoning to method claims containing an "informing" step that could be either printed or verbal instructions).
Regarding claims 6, and 19, Drees discloses 
wherein processing circuit is configured to cause the work order to include an equipment specification for the identified piece of equipment experiencing the one or more faults, wherein the equipment specification includes the location of the piece of equipment ([061] “The user may select one of the faults for manual investigation or calculation.  An automated process of assessment engine 418 may be receive an indication of an estimated root cause for a fault from automated diagnostics module 414.  Once a cause is detected or estimated using automated diagnostics module 414 and provided to fault assessment engine 418, fault assessment can work with GUI services 422 to provide a visualization of the fault, its root cause, and/or recommended actions for assessment to a user via a GUI.  Fault information (including determined or estimated fault causes) can be provided to work order generation and dispatch service module 420.  A work order can be generated by work order generation and dispatch service module 420.  Work order generation and dispatch service module 420 can transmit the work order to a service management system and/or a work dispatch service for action.”).
The data included in the work order is directed to printer matter and therefore is given little patentable weight. The specific type of information in the work order is non-functional descriptive material that may not be relied upon for patentability. The Examiner notes that non-functional descriptive material cannot render patentable an invention that is otherwise not patentable over the prior art. See ln re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability); and (BPAI 2008) (precedential) ("[T]he nature of the information being manipulated does not lend patentability to an otherwise unpatentable computer-implemented product or process."). Although no claim limitations will be disregarded and the claimed invention as a whole will be assess, the Examiner will follow the Federal Circuit's guidance as in the Gulack decision and will not give patentable weight to printed matter absent a "new and unobvious functional relationship between the printed matter and the substrate." Id. at 1386; see also King Pharm. Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279-79 (Fed. Cir. 2010) (applying the "printed matter" reasoning to method claims containing an "informing" step that could be either printed or verbal instructions).
Regarding claims 7, 14 and 20, Drees discloses 
wherein the processing circuit is configured to generate a diagnostic list comprising the one or more diagnostics ordered based on a determined length of time that each of the one or more faults associated with the diagnostic has been active ([0155] “The faults, the root causes, and results of processing or comparisons conducted by fault assessment engine 418 may be provided from fault assessment engine 418 to GUI services 422 (e.g., for display via a graph, prioritized, list or other interface) or to work order generation and dispatch services module 420.  In conducting its prioritization, fault assessment engine 418 may monetize faults by associating a replacement cost, energy cost, service cost, and other costs with the faults.  The work orders or service dispatch requests generated by module 420 can be a function of the prioritizations and monetization(s) calculated by fault assessment engine 418 using the fault causes determined by automated diagnostics module 414.”).
Regarding claims 8 and 15, Drees discloses 
a method for monitoring equipment status by a building management system (see [002]), the method comprising:
a building management controller for monitoring equipment status, the building management controller comprising a processing circuit (see [002]) configured to:
determine, according to one or more satisfied rules, one or more faults that are associated with a space of a building based on building data of the space ([0106] Referring now to FIG. 6A, a flow diagram of a fault detection strategy that utilizes a trigger condition and a content condition is shown, according to an exemplary embodiment. Fault detection strategy 600 includes step 602, wherein a stored rule is recalled. The stored rule may be recalled from flash memory, RAM, ROM, a data structure, a database, a file, or any other type of storage location capable of storing rule conditions. At step 604, a trigger condition and a content condition are identified within the rule. In an exemplary embodiment, the content condition relates to a parameter associated with the building management system while the trigger condition relates to a specified amount of time. For example, a rule may comprise a content condition that verifies that a damper opening is less than a specified value and a trigger condition that delays processing of the content condition for a specified amount of time. At step 606, the trigger condition is checked to determine whether to process the content condition. For example, the rule may have a content condition that verifies that a temperature value is above a given threshold and a trigger condition that delays processing of the content condition for an amount of time, such as the amount of time necessary for the system to startup. At step 608, the content condition is processed to detect a fault. In the preceding example, this would correspond to comparing the temperature value from a sensor to the threshold of the trigger condition. If the temperature is below the threshold, a fault is detected. [0110] Referring now to FIG. 7A, a flow diagram of a fault detection strategy that incorporates a threshold adjustment is shown, according to an exemplary embodiment. Fault detection strategy 700 includes step 702, wherein a stored rule condition is used to detect a fault in the building management system. At step 704, a need for a threshold adjustment is determined. In one exemplary embodiment, this may be determined by a user and inputted into the system. For example, a technician may indicate to the system that an excess of alerts relate to a given sensor… At step 710, the adjusted rule is used to detect a fault in the building management system.);
determine, for each of the one or more faults, which piece of building equipment of a plurality of pieces of building equipment that service the space is associated with the respective fault based on the one or more satisfied rules ([0106] Referring now to FIG. 6A, a flow diagram of a fault detection strategy that utilizes a trigger condition and a content condition is shown, according to an exemplary embodiment. Fault detection strategy 600 includes step 602, wherein a stored rule is recalled. The stored rule may be recalled from flash memory, RAM, ROM, a data structure, a database, a file, or any other type of storage location capable of storing rule conditions. At step 604, a trigger condition and a content condition are identified within the rule. In an exemplary embodiment, the content condition relates to a parameter associated with the building management system while the trigger condition relates to a specified amount of time. For example, a rule may comprise a content condition that verifies that a damper opening is less than a specified value and a trigger condition that delays processing of the content condition for a specified amount of time. At step 606, the trigger condition is checked to determine whether to process the content condition. For example, the rule may have a content condition that verifies that a temperature value is above a given threshold and a trigger condition that delays processing of the content condition for an amount of time, such as the amount of time necessary for the system to startup. At step 608, the content condition is processed to detect a fault. In the preceding example, this would correspond to comparing the temperature value from a sensor to the threshold of the trigger condition. If the temperature is below the threshold, a fault is detected. [0110] Referring now to FIG. 7A, a flow diagram of a fault detection strategy that incorporates a threshold adjustment is shown, according to an exemplary embodiment. Fault detection strategy 700 includes step 702, wherein a stored rule condition is used to detect a fault in the building management system. At step 704, a need for a threshold adjustment is determined. In one exemplary embodiment, this may be determined by a user and inputted into the system. For example, a technician may indicate to the system that an excess of alerts relate to a given sensor… At step 710, the adjusted rule is used to detect a fault in the building management system.);
generate one or more diagnostics for a piece of building equipment based on one or more faults in the piece of building equipment ([045] “The integrated control layer 116 is also logically below the fault detection and diagnostics layer 114 and the automated measurement and validation layer 110.  The integrated control layer 116 may be configured to provide calculated inputs (e.g., aggregations) to these "higher levels" based on outputs from more than one building subsystem.”, [054] “For example, demand response layer 112, fault detection and diagnostics layer 114 (shown in FIGS. 1A and 1B), enterprise integration layer 108, and applications 120, 124 may all utilize a shared control strategy database 310 and integrated control engine 308 in initiate response sequences to events.”, [055]-[064] “The FDD layer 114 may automatically diagnose and respond to detected faults.” [0131] In response to detecting the fault, process 1120 recalls diagnostic logic for the fault (step 1122). Depending on the type of the fault, source of the fault, a particular fault identifier, or other fault aspects or conditions, different diagnostics routines or logic may be selected and recalled for diagnosing the fault. Process 1120 also includes recalling diagnostics parameters associated with the fault (step 1123). Recalling diagnostics parameters associated with the fault can include determining which variables or data are needed by the diagnostics logic recalled in step 1122. Step 1124 includes determining whether additional information is needed to complete the diagnostics. Determining whether additional information is needed to complete diagnostics can include comparing the parameters or needs identified in step 1123 to data already available. For example, a fault diagnostics module may compare the needed variables to a list of subscribed or available variables of the building management system. [0134] Once the additional information is acquired or stored in step 1126, process 1120 continues by analyzing the detected fault using the additional information and to complete the diagnostics (step 1128). Analyzing the detected fault can include conducting one or more calculating steps using the new information to determine or estimate a source for the fault (e.g., the root cause, the failed device from a plurality of devices throwing unexpected information, etc.).); 
identify a root cause of the one or more faults based on data from each of the one or more faults, wherein the root cause is a diagnostic of the one or more diagnostics that is associated with a first fault of the one or more faults ([0061] “In addition to or as an alternative to an automated diagnostics process provided by automated diagnostics module 414, FDD layer 114 can drive a user through a manual diagnostic process using manual diagnostics module 416. One or both of automated diagnostics module 414 and manual diagnostics module 416 can store data regarding the fault and the diagnosis thereof for further assessment by manual and/or automated fault assessment engine 418. Any manually driven process of assessment engine 418 can utilize graphical or textual user interfaces displayed to a user to receive feedback or input from a user. In some embodiments assessment engine 418 will provide a number of possible reasons for a fault (e.g., determined or estimated by automated diagnostics module 414) to the user via a GUI. The user may select one of the faults for manual investigation or calculation. An automated process of assessment engine 418 may be receive an indication of an estimated root cause for a fault from automated diagnostics module 414. Once a cause is detected or estimated using automated diagnostics module 414 and provided to fault assessment engine 418, fault assessment can work with GUI services 422 to provide a visualization of the fault, its root cause, and/or recommended actions for assessment to a user via a GUI. Fault information (including determined or estimated fault causes) can be provided to work order generation and dispatch service module 420. A work order can be generated by work order generation and dispatch service module 420. Work order generation and dispatch service module 420 can transmit the work order to a service management system and/or a work dispatch service for action.” [0129] “In an exemplary embodiment, the expanded data acquisition is discontinued once the fault is diagnosed. New diagnostics routines can be added to fault detection and diagnostics layer 114, making the diagnostics capabilities of smart building manager 106 scalable. In an exemplary embodiment, once a diagnostic routine is added to smart building manager 106, the routine automatically executes in response to a detected fault, expands the data acquired from a remote device, conducts detailed diagnostics, and reports the results of the diagnostics (e.g., the probable source or root cause of the fault) without human intervention.” [0134] Once the additional information is acquired or stored in step 1126, process 1120 continues by analyzing the detected fault using the additional information and to complete the diagnostics (step 1128). Analyzing the detected fault can include conducting one or more calculating steps using the new information to determine or estimate a source for the fault (e.g., the root cause, the failed device from a plurality of devices throwing unexpected information, etc.). [0155] “For example, once a root fault cause is estimated by conditional probabilities engine 1254, the root cause may be provided to fault assessment engine 418. Fault assessment engine 418 may compare a plurality of received faults and identified root causes. The faults, the root causes, and results of processing or comparisons conducted by fault assessment engine 418 may be provided from fault assessment engine 418 to GUI services 422 (e.g., for display via a graph, prioritized, list or other interface) or to work order generation and dispatch services module 420. In conducting its prioritization, fault assessment engine 418 may monetize faults by associating a replacement cost, energy cost, service cost, and other costs with the faults. The work orders or service dispatch requests generated by module 420 can be a function of the prioritizations and monetization(s) calculated by fault assessment engine 418 using the fault causes determined by automated diagnostics module 414.” );
select task details comprising instructions [061] “Any manually driven process of assessment engine 418 can utilize graphical or textual user interfaces displayed to a user to receive feedback or input from a user. In some embodiments assessment engine 418 will provide a number of possible reasons for a fault (e.g., determined or estimated by automated diagnostics module 414) to the user via a GUI. The user may select one of the faults for manual investigation or calculation. An automated process of assessment engine 418 may be receive an indication of an estimated root cause for a fault from automated diagnostics module 414. Once a cause is detected or estimated using automated diagnostics module 414 and provided to fault assessment engine 418, fault assessment can work with GUI services 422 to provide a visualization of the fault, its root cause, and/or recommended actions for assessment to a user via a GUI. Fault information (including determined or estimated fault causes) can be provided to work order generation and dispatch service module 420. A work order can be generated by work order generation and dispatch service module 420. Work order generation and dispatch service module 420 can transmit the work order to a service management system and/or a work dispatch service for action.”, [0063] In an exemplary embodiment the automated diagnostics module 414 automatically prioritizes detected faults. The prioritization may be conducted based on customer-defined criteria. The prioritization may be used by the manual or automated fault assessment module 418 to determine which faults to communicate to a human user via a dashboard or other GUI. Further, the prioritization can be used by the work order dispatch service to determine which faults are worthy of immediate investigation or which faults should be investigated during regular servicing rather than a special work request. The FDD layer 114 may be configured to determine the prioritization based on the expected financial impact of the fault. The fault assessment module 418 may retrieve fault information and compare the fault information to historical information. Using the comparison, the fault assessment module 418 may determine an increased energy consumption and use pricing information from the smart grid to calculate the cost over time (e.g., cost per day). Other types of cost (e.g., replacement costs, service costs, etc.) can be used in conjunction with the energy cost information to monetize a fault. Such information may assist users (e.g., interacting with GUI services 422) with manual prioritization or manual diagnostics, business decisions, or other user tasks. Each fault in the system may be ranked according to cost or lost energy. The fault assessment module 418 may be configured to generate a report for supporting operational decisions and capital requests. The report may include the cost of allowing faults to persist, energy wasted due to the fault, potential cost to fix the fault (e.g., based on a service schedule), or other overall metrics such as overall subsystem or building reliability (e.g., compared to a benchmark). The fault assessment module 418 may further be configured to conduct equipment hierarchy-based suppression of faults (e.g., suppressed relative to a user interface, suppressed relative to further diagnostics, etc.). For such suppression, module 418 may use the hierarchical information available at, e.g., integrated control layer 116 or building subsystem integration layer 318 shown in FIG. 3. For example, module 418 may utilize building subsystem hierarchy information stored in ontology database 320 to suppress lower level faults in favor of a higher level fault (suppress faults for a particular temperature sensor and air handling unit in favor of a fault that communicates "Inspect HVAC Components Serving Conference Room 30"  [0135] For example, once a root fault cause is estimated by conditional probabilities engine 1254, the root cause may be provided to fault assessment engine 418. Fault assessment engine 418 may compare a plurality of received faults and identified root causes. The faults, the root causes, and results of processing or comparisons conducted by fault assessment engine 418 may be provided from fault assessment engine 418 to GUI services 422 (e.g., for display via a graph, prioritized, list or other interface) or to work order generation and dispatch services module 420. In conducting its prioritization, fault assessment engine 418 may monetize faults by associating a replacement cost, energy cost, service cost, and other costs with the faults. The work orders or service dispatch requests generated by module 420 can be a function of the prioritizations and monetization(s) calculated by fault assessment engine 418 using the fault causes determined by automated diagnostics module 414.).  ; and
generate, on a user interface, a work order based on the identified root cause by populating the work order with the selected task details for resolving the first fault ([0061] In addition to or as an alternative to an automated diagnostics process provided by automated diagnostics module 414, FDD layer 114 can drive a user through a manual diagnostic process using manual diagnostics module 416. One or both of automated diagnostics module 414 and manual diagnostics module 416 can store data regarding the fault and the diagnosis thereof for further assessment by manual and/or automated fault assessment engine 418. Any manually driven process of assessment engine 418 can utilize graphical or textual user interfaces displayed to a user to receive feedback or input from a user. In some embodiments assessment engine 418 will provide a number of possible reasons for a fault (e.g., determined or estimated by automated diagnostics module 414) to the user via a GUI. The user may select one of the faults for manual investigation or calculation. An automated process of assessment engine 418 may be receive an indication of an estimated root cause for a fault from automated diagnostics module 414. Once a cause is detected or estimated using automated diagnostics module 414 and provided to fault assessment engine 418, fault assessment can work with GUI services 422 to provide a visualization of the fault, its root cause, and/or recommended actions for assessment to a user via a GUI. Fault information (including determined or estimated fault causes) can be provided to work order generation and dispatch service module 420. A work order can be generated by work order generation and dispatch service module 420. Work order generation and dispatch service module 420 can transmit the work order to a service management system and/or a work dispatch service for action. [0063] In an exemplary embodiment the automated diagnostics module 414 automatically prioritizes detected faults. The prioritization may be conducted based on customer-defined criteria. The prioritization may be used by the manual or automated fault assessment module 418 to determine which faults to communicate to a human user via a dashboard or other GUI. Further, the prioritization can be used by the work order dispatch service to determine which faults are worthy of immediate investigation or which faults should be investigated during regular servicing rather than a special work request. The FDD layer 114 may be configured to determine the prioritization based on the expected financial impact of the fault. The fault assessment module 418 may retrieve fault information and compare the fault information to historical information. [0111] Referring now to FIG. 7B, a detailed diagram of threshold adjustment module 512 is shown, according to an exemplary embodiment. In one exemplary embodiment, threshold adjustment module 512 may include data interface 550. Data interface 550 is configured to receive data that may indicate whether a threshold adjustment is necessary and to provide this data to need determination module 552. For example, data interface 550 may receive performance indices 410 from the building management system. In another embodiment, data interface 550 may utilize historical fault detection data or data from event history 332 shown in FIG. 3. For example, such data may be provided by fault detection engine 502, automated diagnostics module 414, manual diagnostics module 416, manual and/or automated fault assessment engine 418 or work order generation and dispatch service module 420, or another system or subsystem of the building management system. [0155] Conditional probability engine 1254 determines a conditional probability for each of the plurality of possible fault causes identified by possible cause identifier 1252. Conditional probability engine 1254 can complete or facilitate the tasks described above with respect to steps 1210 and 1212 of process 1200. Conditional probability engine 1254 can use Bayes' theorem to determine a conditional probability for each of the plurality of possible fault causes. Conditional probability engine 1254 can recall probabilities for the various possible fault causes from probabilities database 1260. One or more of the determined conditional probabilities may be pre-calculated and stored in probabilities database 1260. A variety of possible fault causes and their conditional probabilities may continuously (or periodically, sporadically, etc.) be updated by conditional probability engine 1254. Conditional probability engine 1254 can also determine a most likely fault cause by comparing the determined probabilities. Conditional probability engine 1254 can provide an electronic report of the most likely fault cause or most likely causes to GUI services 422, to work order generation and dispatch service module 420, to fault assessment engine 418 or another computer module for reporting fault causes. For example, once a root fault cause is estimated by conditional probabilities engine 1254, the root cause may be provided to fault assessment engine 418. Fault assessment engine 418 may compare a plurality of received faults and identified root causes. The faults, the root causes, and results of processing or comparisons conducted by fault assessment engine 418 may be provided from fault assessment engine 418 to GUI services 422 (e.g., for display via a graph, prioritized, list or other interface) or to work order generation and dispatch services module 420. In conducting its prioritization, fault assessment engine 418 may monetize faults by associating a replacement cost, energy cost, service cost, and other costs with the faults. The work orders or service dispatch requests generated by module 420 can be a function of the prioritizations and monetization(s) calculated by fault assessment engine 418 using the fault causes determined by automated diagnostics module 414.).
Drees discloses displaying, to a service personnel, recommended actions for assessment based on the identified root cause via a GUI.  The system further generates a work order as disclosed by paragraph [061], however Drees does not explicitly disclose determining instructions for resolving the first fault based on the identified root cause; and generate, on a user interface, a work order including the instructions.
However Schlabach, which is directed to a method and system for training service personnel to service selected equipment, further teaches:
determine instructions for resolving the first fault based on the identified root cause; and generate, on a user interface, a work order including the instructions ([0091] FIG. 11 illustrates an exemplary work-flow module 500 embodying aspects of the present invention to control various processes associated with implementing a repair or service recommendation. The first step of the work order module 500 is the development of a work scope at a step 502. The development of the work scope is influenced by certain tasks and processes input to a work order. For example, a repair recommendation 504, locomotive specific information 506, railroad specific information 508, field modification instructions and other recommendations requiring implementation 510 and an inspection wizard 512, the use of which may identify and add additional items to the work scope 502. The work scope information is input to a work order backbone 520 for creating a work order to implement the various tasks associated with the work scope 502. In preparing the work order, the cycle time associated with each task must be considered. Additionally, consideration must be given to sequencing available locomotives for repair. This information is also input to the work order backbone 520 from a step 522. Factors that influence the repair schedule include material availability as indicated by a step 524 and the availability of other required resources, such as the availability of technicians to implement the repairs as indicated by the reference character 526. [0092] Following the sequencing step 522, the work order is activated and execution of the repair initiated as indicated by a step 528. The technician is directed during the execution of the repair through the portable unit 14 as discussed above. The information displayed on the portable unit 14 directs the step-by-step activities of the technician through the repair process including providing documentation and information from the various databases and modules discussed in conjunction with FIG. 2. With regard to FIG. 8, this information is indicated by a reference character 530. The technician also utilizes maintenance troubleshooting wizards, identified by a reference character 532 during the repair process. Also as discussed above, data entry objects (feedback) are provided by the technician as the repair progresses. This information is shown as symbolically supplied to the work order backbone 520 and from there stored in a data warehouse 534. Real time repair status information is provided from the work order backbone 520 to a monitoring board 535, which may be located in the service shop 16 or at the service yard 13 for providing information on the status of the various in-process repairs. Further, information as to the repair processes can be supplied directly to a customer either in written form or transmitted electronically for display at a customer site, as shown by a reference character 536. Additionally, the status information generated by the work order backbone 520 can be reviewed and used to improve the reliability of the various locomotive subsystems and further used to improve repair processes across all the service shops and service yards operated by the railroad. Communication of this status information across the railroad network can be efficiently accomplished via satellite communications, a land-based system or through a cellular telephone network.)
Therefore, it would have been obvious to one of ordinary skill in the art of maintenance and service of equipment to determine instructions for resolving the first fault based on the identified root cause; and generate, on a user interface, a work order including the instructions since such modification in the system and method of Drees is just a combination of prior art elements previously known in the art which yield the predictable results of directing the service personnel during the execution of the service with step-by-step activities through the repair process as disclosed by Schlabach on paragraph [092].
Regarding claim 11 Drees further discloses:
generating one or more sub-rules based on one or more constants and the one or more equipment points, wherein the sub-rules are equation based relationships between the one or more constants and the one or more equipment points  ([0056] Referring now to FIG. 4, the fault detection and diagnostics (FDD) layer 114 is shown in greater detail, according to an exemplary embodiment. FDD layer 114 is configured to provide on-going fault detection of building subsystems, building subsystem devices, and control algorithms of the integrated control layer. The FDD layer 114 may receive its inputs from the integrated control layer, directly from one or more building subsystems or devices, or from the smart grid. The FDD layer 114 may automatically diagnose and respond to detected faults. The responses to detected or diagnosed faults may include providing an alert message to a user, a maintenance scheduling system, or a control algorithm configured to attempt to repair the fault or to work-around the fault. In other exemplary embodiments FDD layer 114 is configured to provide "fault" events to integrated control layer as described with reference to FIG. 3 and the integrated control layer of FIG. 3 is configured to execute control strategies and policies in response to the received fault events. According to an exemplary embodiment, the FDD layer 114 (or a policy executed by an integrated control engine or business rules engine) may shut-down systems or direct control activities around faulty devices or systems to reduce energy waste, extend equipment life, or assure proper control response. The FDD layer 114 may be configured to use statistical analysis of near real-time and/or historical building subsystem data to rapidly identify faults in equipment operation. [0057] As shown in FIG. 4, the FDD layer 114 is configured to store or access a variety of different system data stores (or data points for live data) 402-410. FDD layer 114 may use some content of data stores 402-410 to identify faults at the equipment level (e.g., specific chiller, specific AHU, specific terminal unit, etc.) and other content to identify faults at component or subsystem levels. The FDD layer 114 may be configured to output a specific identification of the faulty component or cause of the fault (e.g., loose damper linkage) using detailed subsystem inputs available at the building subsystem integration layer (shown in previous Figures). Such specificity and determinations may be calculated by the FDD layer 114 based on such subsystem inputs and, for example, automated fault detection module 412. Automated fault detection module 412 can utilize a rule-based system (e.g., expert system) to detect faults in the building management system. In some embodiments, rule-based fault detection module 412 more particularly is configured to calculate or update performance indices 410. Performance indices 410 may be calculated based on exponentially-weighted moving averages (EWMAs) to provide statistical analysis features which allow outlier and statistical process control (SPC) techniques to be used to identify faults. For example, the FDD layer 114 may be configured to use meter data 402 outliers to detect when energy consumption becomes abnormal. [060] The FDD layer 114 may also or alternatively be configured for rule-based predictive detection and diagnostics (e.g., to determine rule thresholds, to provide for continuous monitoring and diagnostics of building equipment). [0099] Rule-based fault detection generally refers to using specified rules to define the normal operation of a system and can be used in a building management system to detect faults. Typically, these rules are evaluated in an if-then manner. For example, a rule may specify that a measured temperature is above a specified threshold during normal operation of the system. The rule can then be used to determine if a fault condition exists by comparing measured temperatures to the rule. If the measured temperature is below the rule's threshold, a fault condition may exist and appropriate action can be taken by the system.).
Regarding claim 12 Drees further discloses:
generating the one or more constants for the piece of building equipment based on threshold and device specific templates, wherein the one or more constants are equation based relationships between values and thresholds ([0057] As shown in FIG. 4, the FDD layer 114 is configured to store or access a variety of different system data stores (or data points for live data) 402-410. FDD layer 114 may use some content of data stores 402-410 to identify faults at the equipment level (e.g., specific chiller, specific AHU, specific terminal unit, etc.) and other content to identify faults at component or subsystem levels. The FDD layer 114 may be configured to output a specific identification of the faulty component or cause of the fault (e.g., loose damper linkage) using detailed subsystem inputs available at the building subsystem integration layer (shown in previous Figures). Such specificity and determinations may be calculated by the FDD layer 114 based on such subsystem inputs and, for example, automated fault detection module 412. Automated fault detection module 412 can utilize a rule-based system (e.g., expert system) to detect faults in the building management system. In some embodiments, rule-based fault detection module 412 more particularly is configured to calculate or update performance indices 410. Performance indices 410 may be calculated based on exponentially-weighted moving averages (EWMAs) to provide statistical analysis features which allow outlier and statistical process control (SPC) techniques to be used to identify faults. For example, the FDD layer 114 may be configured to use meter data 402 outliers to detect when energy consumption becomes abnormal. [0060] Automated diagnostics module 414 may further be configured to compute residuals (differences between measured and expected values) for analysis to determine the fault source. For example, automated diagnostics module 414 may be configured to implement processing circuits or methods described in U.S. patent application Ser. No. 12/487,594, filed Jun. 18, 2009, titled "Systems and Methods for Fault Detection of Air Handling Units," the entirety of which is incorporated herein by reference. Automated diagnostics module 414 can use a finite state machine and input from system sensors (e.g., temperature sensors, air mass sensors, etc.) to diagnose faults. State transition frequency (e.g., between a heating state, a free cooling state, and a mechanical cooling state) may also be used by the automated fault detection module 412 and/or the automated diagnostics module 414 to identify and diagnose unstable control issues. The FDD layer 114 may also or alternatively be configured for rule-based predictive detection and diagnostics (e.g., to determine rule thresholds, to provide for continuous monitoring and diagnostics of building equipment). [0099] Rule-based fault detection generally refers to using specified rules to define the normal operation of a system and can be used in a building management system to detect faults. Typically, these rules are evaluated in an if-then manner. For example, a rule may specify that a measured temperature is above a specified threshold during normal operation of the system. The rule can then be used to determine if a fault condition exists by comparing measured temperatures to the rule. If the measured temperature is below the rule's threshold, a fault condition may exist and appropriate action can be taken by the system.).
Regarding claim 13 Drees further discloses:
causing the work order to include an identification of a piece of equipment experiencing the one or more faults and causing the work order to include an equipment specification for the identified piece of equipment experiencing the one or more faults, wherein the equipment specification includes the location of the piece of equipment ([061] “The user may select one of the faults for manual investigation or calculation.  An automated process of assessment engine 418 may be receive an indication of an estimated root cause for a fault from automated diagnostics module 414.  Once a cause is detected or estimated using automated diagnostics module 414 and provided to fault assessment engine 418, fault assessment can work with GUI services 422 to provide a visualization of the fault, its root cause, and/or recommended actions for assessment to a user via a GUI.  Fault information (including determined or estimated fault causes) can be provided to work order generation and dispatch service module 420.  A work order can be generated by work order generation and dispatch service module 420.  Work order generation and dispatch service module 420 can transmit the work order to a service management system and/or a work dispatch service for action.”).
The data included in the work order is directed to printer matter and therefore is given little patentable weight. The specific type of information in the work order is non-functional descriptive material that may not be relied upon for patentability. The Examiner notes that non-functional descriptive material cannot render patentable an invention that is otherwise not patentable over the prior art. See ln re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability); and (BPAI 2008) (precedential) ("[T]he nature of the information being manipulated does not lend patentability to an otherwise unpatentable computer-implemented product or process."). Although no claim limitations will be disregarded and the claimed invention as a whole will be assess, the Examiner will follow the Federal Circuit's guidance as in the Gulack decision and will not give patentable weight to printed matter absent a "new and unobvious functional relationship between the printed matter and the substrate." Id. at 1386; see also King Pharm. Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279-79 (Fed. Cir. 2010) (applying the "printed matter" reasoning to method claims containing an "informing" step that could be either printed or verbal instructions.

Response to Arguments
Applicant's arguments filed 07/29/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Drees discloses a system to identify faults of equipment, Schlabach is introduced to teach a method for selecting personnel to service faults of equipment. It would have been obvious to one of ordinary skill in the art to combine the two references since one would be motivated to repair the identified faults since a rudimentary reason of identifying a fault is to repair or restore the equipment to its original state.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., populating tasks details from a root cause analysis) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the instant case, the claim does not require a root cause analysis but identifying a root cause of the one or more fault of the equipment.  A root cause of a fault can be identified using a myriad of methods or techniques. Furthermore, it is understood that a root cause analysis is the process of discovering the root causes of problems in order to identify appropriate solutions.  That is even if a root cause analysis is claimed, one of ordinary skill in the art would be motivated to further take into consideration steps to resolve a fault since that is the purpose of a root cause analysis, identify, prevent and solve the underlying issues.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689